FeRguson, Judge
(concurring in the result) :
I concur in the result. I must dissociate myself from the view that ■ where the defense fails to request clarification or amplification of instructions, it is precluded from raising an issue thereon on appeal.
The law officer is under a duty to give proper instructions to the court-martial. Certainly, counsel should be alert to aid him in the performance of that duty. However, in a case where incomplete, ambiguous, or erroneous instructions are given to the court-martial, which might prejudice the substantial rights of the accused, this Court should stand ready to grant relief whether or not defense counsel took issue with the language of the instructions at trial. This does not mean that a guilty accused will go unpunished because of instructional error but, by granting him a rehearing where he may be tried before a court-martial acting under proper instructions, it will give practical effect to the accused’s right to a fair trial.
I should also mention that the authorities noted by the majority do not, in my view, support the broad proposition for which they are cited. United States v Soukup, 2 USCMA 141, 7 CMR 17, was concerned with the failure of the law officer to define “reasonable doubt” and “willfully.” We held simply that such failure in the absence of a request for a definition did not constitute reversible error. In other words, the law officer is not required sua sponte to define those terms. United States v Felton, 2 USCMA 630, 10 CMR 128, goes no further. It merely applies the holding of Soukup, supra, to a ease where the law officer failed to define “premeditation” and “culpable negligence.” In United States v Phillips, 3 USCMA 137, 11 CMR 137, the holding was to the ef-*334feet that it was not reversible error to fail to define words of common usage used in instructions in the absence of a request by defense counsel. There, the Court said in part:
. . If further clarification of instructions ' is desired, the burden is upon the defense to bring it to the attention of the law officer. It is only when the court-martial would not be adequately and properly informed on the elements of an offense that a duty falls upon the law officer to define words and phrases and here such was not the case.” [Emphasis supplied.]
“Clarification or amplification of instructions” used in the cited cases, in the light of their holdings and in context, means that if defense counsel wanted clarification or amplification of an instruction by having words or terms of common usage defined, he should request a definition thereof. It does not mean that once a definition is given it will be forever free from attack unless defense counsel immediately objects to the language used. To me, there is a clear distinction between a question of whether the law officer sua sponte must define certain terms and the proposition that when he does undertake to define them, the definition must state the law correctly.